Case 8:19-cr-00068-SCB-TGW Document 1 Filed 02/20/19 Page 1 of 5 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA

v.
18 U.S.C. § 2422(b)
RICHARD FRANKLIN JENSEN, III 18 U.S.C. § 1470
a/k/a “Frank”
INDICTMENT
The Grand Jury charges:
COUNT ONE

From on or about May 23, 2015, through on or about June 4, 2015, in
the Middle District of Florida, and elsewhere, the defendant,

RICHARD FRANKLIN JENSEN, III,
a/k/a “Frank,”

using a facility and means of interstate commerce, that is, a computer, did
knowingly attempt to persuade, induce, entice, and coerce an individual who
had not attained the age of 18 years, to engage in sexual activity for which any
person could be charged with a criminal offense under the laws of the State of oy
Florida, that is, the crime of lewd or lascivious battery upon a person less than

16 years of age, in violation of Fla. Stat. §§ 800.04(4)(a) and (4)(b).

In violation of 18 U.S.C. § 2422(b).
Case 8:19-cr-00068-SCB-TGW Document 1 Filed 02/20/19 Page 2 of 5 PagelD 2

COUNT TWO
On or about June 1, 2015, in the Middle District of Florida, and

elsewhere, the defendant,

RICHARD FRANKLIN JENSEN, III,
a/k/a “Frank,”

using any means or facility of interstate commerce, that is, a computer, did
knowingly attempt to transfer obscene matter to another individual who had
not attained the age of 16 years, knowing that the other individual had not
attained the age of 16 years.
In violation of 18 U.S.C. § 1470.
FORFEITURE
1. The allegations contained in Count One and are incorporated by
reference for the purpose of alleging forfeiture, pursuant to the provisions of 18
U.S.C. §§ 1467 and 2428.
2. Upon conviction of a violation of 18 U.S.C. § 2422(b), the
defendant shall forfeit to the United States, pursuant to 18 U.S.C. § 2428:
a. any property, real or personal, that was used or intended
to be used to commit or to facilitate the commission of such violation; and
b. any property, real or personal, constituting or derived from
any proceeds that such person obtained, directly or indirectly, as a result of

such.
Case 8:19-cr-00068-SCB-TGW Document 1 Filed 02/20/19 Page 3 of 5 PagelD 3

3. Upon conviction of a violation of 18 U.S.C. § 1470, the
defendant shall forfeit to the United States of America, pursuant to 18 U.S.C.
§ 1467, any interest in:

a. any obscene material produced, transported, mailed,
shipped, or received in violation of Title 18, United States Code, Chapter 71;

b. any property, real or personal, constituting or traceable to
gross profits or other proceeds obtained from the offense; and

Cc. any property, real or personal, used or intended to be used
to commit or to promote the commission of the offense.

A. The property to be forfeited includes, but is not limited to, the
following: an Apple iMac computer, and an Apple iPhone 5.

5. If any of the property described above, as a result of any act or
omission of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
person;

c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be
subdivided without difficulty;
Case 8:19-cr-00068-SCB-TGW Document 1 Filed 02/20/19 Page 4 of 5 PagelD 4

the United States shall be entitled to forfeiture of substitute property pursuant

to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c) and 18 U.S.C.

§ 1467(b).

A TRUE BILL,

\

Foreperson

MARIA CHAPA LOPEZ

  
 
 

 

   

 

q

isa M. Thelwell \
Assistant United States Attorney

 

Assistant United States Attorney
Acting Chief, Special Victims Section
FORM OBD-34 Case 8:19-cr-00068-SCB-TGW Document1 Filed 02/20/19 Page 5 of 5 PagelD 5
February 19 No.

 

 

 

 

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Tampa Division

 

THE UNITED STATES OF AMERICA
vs.

RICHARD FRANKLIN JENSEN, II
a/k/a “Frank”

 

 

INDICTMENT

Violations: 18 U.S.C. § 2422(b)
18 U.S.C. § 1470

 

A true bill,

a

Foreperson

 

 

Filed in open court this 20 day

of February 2019.

 

re Clerk

 

Bail $

 

 

GPO 863 525
